Citation Nr: 0916259	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  97-32 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to apportionment of the Veteran's improved 
pension benefits for the benefit of his son.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to 
September 1966.  The appellant is the mother of the Veteran's 
child. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which, in pertinent part, denied 
apportionment of the Veteran's improved pension benefits.  

The appellant's appeal was previously before the Board in 
March 1998 when it was denied.  The appellant appealed the 
denial of her claim to the Court of Appeals for Veterans 
Claims (Court).  In August 1999, the Court vacated the 
Board's March 1998 decision based on the Board's failure to 
consider all the Veteran's income, and remanded the case back 
to the Board for further action.  

The Board remanded the appellant's case in June 2000, August 
2001, January 2002, and March 2003 for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The Veteran was awarded VA pension benefits in a May 1994 
rating decision, effective July 16, 1993.

2.  In February 2001, the RO terminated the Veteran's 
entitlement to pension benefits effective January 1, 1994.

2.  The appellant requested an apportionment of the Veteran's 
pension benefits in a statement received August 24, 1994.




CONCLUSION OF LAW

The criteria for a general apportionment of the Veteran's 
improved pension benefits for the benefit of his son are not 
met.  38 U.S.C.A. §§ 1521, 5307 (West 2002); 38 C.F.R. 
§§ 3.321, 3.323, 3.400(e); 3.450, 3.451 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA does not apply to decisions regarding how benefits 
are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  
An apportionment decision involves deciding how existing 
benefits are to be paid.  Under the reasoning in Sims, the 
VCAA is not applicable to this claim.  

Further, the decision in this appeal turns on an application 
of the law to undisputed facts.  VA's General Counsel has 
held that the notice and assistance requirements of the VCAA 
are not applicable where there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  The General Counsel 
reasoned that there was no reasonable possibility that such a 
claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 
Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Legal Criteria

A Veteran's benefits may be apportioned if a Veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf 
of the spouse or children.  38 C.F.R. § 3.452(a) (2008).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.

More specifically, all or any part of the compensation 
payable on account of any Veteran may be apportioned if the 
Veteran is not residing with his spouse or children and the 
Veteran is not reasonably discharging his responsibility for 
the spouse's and children's support.  38 U.S.C.A. § 
5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii).

It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type of apportionment is a "special" 
apportionment. Under this type of apportionment, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the Veteran and his dependents on the basis of the 
facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest. 

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
Veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the Veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  38 C.F.R. § 3.451 (2008).

Analysis

The record contains a birth certificate establishing that the 
appellant's son was born on May [redacted], 1993.  While the birth 
certificate does not state the name of the child's father, 
the Veteran and the appellant have both stated that the 
Veteran is the father of the appellant's child. 

The Veteran was awarded VA pension benefits in a May 1994 
rating decision, effective July 16, 1993.  The Veteran was 
awarded an amount for his dependent son.  In August 1994, the 
appellant filed a claim for an apportionment of the Veteran's 
improved pension benefits on the son's behalf.  

The RO informed the Veteran of the appellant's claim, and he 
responded with an October 1994 letter opposing any 
apportionment.

The Veteran's improved pension benefits were terminated by 
the RO in a November 1998 administrative decision, effective 
March 1, 1998.  Thereafter, based on information regarding 
unreported income from the Veteran received from the 
appellant, the Veteran's pension was retroactively terminated 
effective January 1, 1996.  

Following the Veteran's failure to provide requested income 
verification, the RO issued a decision in February 2001 that 
terminated his pension benefits effective January 1, 1994.

In the case of an apportionment based on an original claim, 
the effective date will be set on the basis "of the facts 
found."  Otherwise the effective date of the apportionment 
will be the month following receipt of the claim for 
apportionment, except that where payments have been 
interrupted, the payment will be the day following the date 
of the last payment, provided a claim for apportionment is 
received within one year of that payment.  Payments are also 
authorized effective the month following the month in which 
notice is received that a child included in the Veteran's 
award is not residing with the Veteran.  38 C.F.R. 
§ 3.400(e).

The award of pension was not based on an original claim, 
because the Veteran had submitted earlier claims for pension 
benefits.  The claim for apportionment was received after the 
effective date of termination of pension benefits.  There was 
no prior report that the Veteran's son was not residing with 
him.  His July 1993 claim for pension benefits indicated that 
his son was in his custody.

Under any analysis an apportionment award could not have 
become effective until after pension benefits had been 
terminated, and the Veteran would not have been entitled to 
any pension benefit that could have been apportioned.  As 
such, the claim for apportionment of the Veteran's pension 
benefits must be denied as a matter of law.  








							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to apportionment of the Veteran's improved 
pension benefits for the benefit of his son is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


